Name: 82/248/EEC: Commission Decision of 31 March 1982 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-23

 Avis juridique important|31982D024882/248/EEC: Commission Decision of 31 March 1982 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic) Official Journal L 110 , 23/04/1982 P. 0022 - 0022*****COMMISSION DECISION of 31 March 1982 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic) (82/248/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas on 28 January 1982 the French Government submitted, pursuant to Article 17 (4) of Directive 72/159/EEC, the following provisions: - Order of 13 October 1981 concerning special medium-term loans granted by the agricultural credit bank, - Order of 1 December 1981 concerning special medium-term loans granted by the agricultural credit bank, - Order of 13 October 1981 concerning interest rates for certain subsidized loans granted by the funds of the agricultural mutual credit banks, - Order of 13 October 1981 concerning interest rate for special stockfarming loans from the agricultural mutual credit banks; Whereas Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC require the Commission to determine whether, having regard to the abovementioned submission, the existing provisions in France for the implementation of Directives 72/159/EEC and 75/268/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Orders of 13 October and 1 December 1981 meet the requirements of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Following the Orders referred to in the recitals, the existing provisions for the implementation of Directives 72/159/EEC and 75/268/EEC in France continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 14. 7. 1980, p. 34.